--------------------------------------------------------------------------------

Exhibit 10.7(a)

 
MUTUAL TERMINATION AND RELEASE AGREEMENT
 
This Mutual Termination and Release Agreement (“Release”) is entered into on
January 28, 2010 (“Closing Date”) with an effective date of January 31, 2010
(“Effective Date”) between Health Discovery Corporation, a Georgia corporation
(“HDC”), and DCL Medical Laboratories, LLC, a Delaware limited liability company
(“DCL”), collectively referred to as the “Parties.”
 
WHEREAS, the Parties entered into a License and Development Agreement dated as
of July 14, 2008 (the “Agreement”).
 
WHEREAS, each Party acknowledges that for reasons unrelated to the Agreement or
the Parties’ performance thereunder, that the Agreement is no longer in their
mutual strategic interest.
 
Therefore, the Parties to this Release have mutually agreed to completely
terminate their respective obligations under the Agreement, unless otherwise
provided in this Release.
 
NOW, for good and valuable consideration, the receipt of which is acknowledged
by all Parties to this Release, the Parties agree as follows:
 
1.
Termination.  Neither Party will have any further obligations to the other under
the Agreement and the Agreement is terminated and of no further force and
effect, provided however that this Paragraph 1 shall not apply to the
obligations of the Parties to: (i) indemnify and hold the other Party harmless
as set forth in Article IV, Section C of the Agreement; (ii) any obligation of
DCL to protect the confidentiality of HDC’s Confidential Information as set
forth in Article IV, Section D(1) of the Agreement; or (iii) any obligation of
HDC to return to DCL or destroy any Slides, Images, Clinical Data or DCL
Confidential Information at the direction of DCL as set forth in Article IV,
Section D(2) of the Agreement.
   
2.
Termination of Liability. Neither Party shall have any liability or obligation
whatsoever to each other under the Agreement, provided however that, nothing
contained herein shall  release the Parties from: (i) any obligation to
indemnify and hold the other Party harmless as set forth in Article IV, Section
C of the Agreement; (ii) any obligation of DCL to protect the confidentiality of
HDC’s Confidential Information as set forth in Article IV, Section D(1) of the
Agreement; or (iii) any obligation of HDC to return to DCL or destroy any
Slides, Images, Clinical Data or DCL Confidential Information at the direction
of DCL as set forth in Article IV, Section D(2) of the Agreement.
   
3.
Mutual Release.  As of the Effective Date, the Parties, their successors,
assigns, officers, directors, employees, agents, attorneys, accountants,
divisions, subsidiaries, and all corporations or other entities wholly or
partially owned or controlled by each of the Parties, past or present, hereby
mutually release each other from any and all claims, debts, losses, covenants,
agreements, contracts, liabilities, obligations, accounts, expenses, causes of
action or suits (whether accrued or not as of the Effective Date), known or
unknown, past, present or in the future, arising from or in connection with the
Agreement, provided however, that nothing contained herein shall release a Party
and any of its affiliates from: (i) any obligation to indemnify and hold the
other Party harmless as set forth in Article IV, Section C of the Agreement;
(ii) any obligation of DCL to protect the confidentiality of HDC’s Confidential
Information as set forth in Article IV, Section D(1) of the Agreement; or (iii)
any obligation of HDC to return to DCL or destroy any Slides, Images, Clinical
Data or DCL Confidential Information at the direction of DCL as set forth in
Article IV, Section D(2) of the Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
4.
Counterparts and Fax Signatures.  This Release may be executed by fax signature,
by delivery of scanned copies or other electronic means and in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be deemed to constitute a single agreement.
   
5.
Headings; Context. The headings of the sections and paragraphs contained in this
Release are for convenience of reference only and do not form a part of and in
no manner modify, interpret or construe the meaning of this Release.
   
6.
Benefit. This Release shall be binding upon and inure to the benefit of the
Parties to this Release.
   
7.
Severability. Should any provision or provisions of this Release be determined
to be unenforceable for any reason, or found to be in violation of any law,
governmental regulation or order, such unenforceability or violation shall not
affect the remaining provisions of this Release which shall continue in full
force and effect and be binding upon the Parties and all entities and
individuals set forth in paragraph 3 above.
   
8.
No Strict Construction. The language of this Release shall be construed as a
whole, according to its fair, expressed and intended meaning, and not strictly
for or against any of the Parties to this Release, regardless of who drafted or
was principally responsible for drafting this Release or any term or condition
of this Release.
   
9.
Attorneys Fees. Should any of the Parties to this Release institute any action,
suit or arbitration to enforce this Release or to secure relief from any default
or breach of this Release, the breaching, defaulting or Party (Parties) against
relief is granted or awarded shall reimburse the non-breaching, non-defaulting
Party (Parties) for all costs, including reasonable attorneys fees, incurred in
connection with such efforts in enforcing or collecting any judgment or award
entered.
   
10.
Governing Law, Forum, Consent to Jurisdiction and Waiver. This Release shall be
construed, interpreted and governed in accordance with the laws of the State of
Delaware. Each of the Parties irrevocably and unconditionally submits itself in
any legal action relating to or arising in connection with this Release to the
exclusive general jurisdiction of the Courts of the State of Delaware and any
arbitration proceeding in the State of Delaware.
   
11.
Entire Agreement. This Release represents the entire agreement of the Parties
relating to the subject matter set forth in this Release and supersedes and
replaces any prior oral or written agreements or undertakings among or between
the Parties relating to or concerning the contents of this Release. There are no
other understandings, agreements, representations or warranties, written or
oral, expressed or implied, except as contained in this Release. This Release
may not be amended, canceled, revoked or otherwise modified except by written
agreement executed by all Parties to this Release.

 
 
-2-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties to this Release have caused this Release to be
executed by their respective duly authorized officers or representatives and
entered into as of the effective date set forth above.
 
HEALTH DISCOVERY CORPORATION
           
By:
/s/ R. Scott Tobin
       
Its:
President and General Counsel
       
DCL MEDICAL LABORATORIES, LLC
           
By:
/s/ Robert Dunn
       
Its:
Vice President
 

 
 
 
 
-3-